DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Preliminary claim amendment filed 6/29/2021 has been entered. Claims 2-28 are now pending.

Information Disclosure Statement
	Information disclosure statements filed 5/14/2021, 2/19/2021, and 2/11/2021 have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,086,087 B2 (hereinafter “the ‘087 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims of the present application are obvious variation of the patented .
Specifically, regarding claim 2, the ‘087 patent claims a push-pull boot connector configured to latch with an adapter port, the push- pull boot connector comprising: a connector housing (i.e. “housing”: col. 8, ll. 48) having a distal end portion and an opposite proximal end portion spaced apart along a longitudinal axis, a backbody (col. 8, ll. 53-54) secured to the distal end portion of the connector housing, a cable boot configured to be disposed adjacent the backbody (col. 8, ll. 55), the cable boot being displaceable relative to the connector housing and the backbody along the longitudinal axis (col. 8, ll. 58-60); and an adapter release (i.e. “push-pull clip”) slidably connected to the connector housing and coupled to the cable boot (not explicitly claimed, but this is a necessary condition in the ‘087 patent since it recites that the cable boot is moved with the push-pull clip) such that the displacement of the cable boot relative to the connector housing and the backbody in a distal direction along the longitudinal axis can displace the adapter release relative to the connector housing and the backbody in the distal direction along the longitudinal axis (col. 8, ll. 55-57), the adapter release including a release section configured to unlatch the connector and the adapter port as the adapter release is displaced relative to the connector housing and the backbody in the distal direction along the longitudinal axis (col. 8, ll. 59-62: although a “release section” is not explicitly claimed, such an element necessarily exists as any physical portion of the “push-pull clip” claimed in the ‘087 patent); wherein the release has a distal end portion and a clip (i.e. “wing”- col. 8, ll. 64) adjacent the distal end portion and wherein the cable boot comprises a recess, the clip being configured to clip onto the cable boot by engagement with the recess (col. 8, ll. 65-67).
.

Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,086,087 B2 in view of US Patent No. 8,465,317 B2 to Gniadek et al. (hereinafter “Gniadek”).
Regarding claim 3-4, the ‘087 patent claims obvious variation of the push-pull connector claimed in claim 2 of the present application as discussed above. Although the ‘087 patent claims the clip comprising at least one wing (col. 8, ll. 63-64), it does not explicitly claim the clip comprising two wings (i.e. first and second wings), such that the clip is configured to be pushed onto the cable boot, in the manner claimed in claims 3-4 of the present application. On the other hand, such a configuration is known in the art. Gniadek discloses a clip for use with a fiber optic connector housing, where the clip comprises two opposing wings (242 in Fig. 4 of Gniadek) such that the clip is pushed in a radial direction (Fig. 4). This configuration would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for a quick and tool-free means for assembling fiber optic connector components. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the claims of the ‘087 patent to claim two wings configured to be pushed onto the cable boot, in the manner claimed in the present application.

5-6, 7-8, 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,086,087 B2 in view of US 10,921,531 B2 (hereinafter “the ‘531 patent”).
Regarding claim 5-6, the ‘087 patent claims obvious variation of the push-pull connector claimed in claim 2 of the present application as discussed above. However, it does not explicitly claim that the connector housing comprises a channel such that the release is received in the channel as claimed in the present application. On the other hand, such a feature had been claimed in a prior patent- the ‘531 patent. The ‘531 patent claims a connector housing having a channel, wherein the adapter released is accepted in the channel (col. 9, ll. 29-30). One of ordinary skill in the art would readily recognize that such a channel would be advantageous and desirable since it would provide a mechanically stable guidance feature for the adapter release during actuation. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the claims of the ‘087 patent to claim the connector housing having a channel wherein the adapter release is received in the channel.
In addition to above, while the ‘087 patent does not explicitly claim that the adapter release comprises a “tongue” any proximal portion of the adapter release (i.e. referred to as “push-pull clip” in the ‘087 patent) would be considered a “tongue.”

Regarding claim 7-8, the ‘087 patent claims obvious variation of the push-pull connector claimed in claim 2 of the present application as discussed above. However, it does not explicitly claim that the connector housing comprises first and second ferrules received in a duplex connector configured to be plugged into a duplex adapter port, as claimed. On the other hand, such features are claimed in the ‘531 patent (ferrules- col. 10, ll. 28-30; duplex connector- col. 
Although the ‘531 patent does not explicitly recite that the duplex connector is configured to plug into an undivided duplex port, or that the duplex housing is configured to block the fiber ferrules from passing into a divided simplex port, such functional limitations are inherent features of an optical fiber duplex connector.

Regarding claims 9-10, the ‘087 patent claims obvious variation of the push-pull connector claimed in claim 2 of the present application as discussed above. However, it does not explicitly claim that the backbody and the cable boot comprise mutual latching feature to retain the cable boot on the housing. On the other hand, such a feature is claimed by the ‘531 patent. The ‘531 patent claims a backbody having a ribbed flange, and the cable boot being sized and shaped to accept the ribbed structure (col. 9, ll. 23-25). One of ordinary skill in the art would readily recognize such a feature to be advantageous and desirable since it would provide a secure and stable means for assembling the fiber optic connector components together. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the claims of the ‘087 patent to claim the backbody and the cable boot comprising mutual latching feature to retain the cable boot on the housing.
.

Allowable Subject Matter
Claims 12-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  push/pull assembly for fiber optic connectors is known in the art. Various prior art fiber optic connectors comprising such push/pull assemblies have been cited and made of record in the present application. Further, fiber optic connectors comprising a connector housing, a backbody, a cable boot disposed adjacent to the backbody is also known in the art. 
However, none of the prior art fairly teaches or suggests such a fiber optic connector wherein the backbody comprises an elongate slot, such that a protrusion adjacent the proximal end portion of the cable boot is slidably received in the slot and being configured to engage the back body at the proximal end of the slot and at the distal end of the slot such that the proximal and distal ends of the slot respectively define opposite proximal and distal ends of the limited range of motion, in the manner claimed in claim 12 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874